UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1785


CARL THURSTON WASHINGTON, JR.,

                Plaintiff - Appellant,

          v.

NATIONAL RECONNAISSANCE OFFICE (NRO); FEDERAL BUREAU OF
INVESTIGATION; BERKELEY COUNTY, WV; CITY OF MARTINSBURG, WV;
BLACKWELL REALTY; POTOMAC HOUSING REALTY; CHRISTOPHER CODY,
908 Florida Avenue Martinsburg WV 25402 Property Owner;
MICHELLE CODY, 908 Florida Avenue Martinsburg WV 25402
Property Owner; HAINES AGENCY; UNKNOWN NAMED AGENTS OF THE
UNITED STATES FEDERAL GOVERNMENT,

                Defendants - Appellees,

          and

DEPARTMENT OF CRIMINAL JUSTICE SERVICES (DCJS); UNITED
STATES POSTAL SERVICES; DEPARTMENT OF JUSTICE OFFICE OF THE
INSPECTOR GENERAL; CIA OFFICE OF THE INSPECTOR GENERAL; FBI
CRIMINAL JUSTICE SERVICES; UNIVERSAL SERVICES OF AMERICA;
SHULTZ REALTY; JC SMITH LLC,

                Defendants.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:16-cv-00022-JPB-RWT)


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Carl Thurston Washington, Jr., Appellant Pro Se.       Erin K.
Reisenweber, Assistant United States Attorney; Matthew Robert
Whitler, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC; Floyd
McKinley Sayre, III, BOWLES RICE, LLP; Kenneth Joseph Barton,
Jr., Kelsey L. Swaim, Eric Jett Hulett, STEPTOE & JOHNSON, LLP,
Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Carl Thurston Washington, Jr., appeals the district court’s

order    denying      relief       on    his    complaint        alleging    defamation,

assault, fraud, property damage, and violations of his civil

rights, among other claims.                    We have reviewed the record and

find    no    reversible       error.          Accordingly,       we    affirm     for      the

reasons      stated    by    the    district         court.      Washington       v.    Nat’l

Reconnaissance        Office,      No.    3:16-cv-00022-JPB-RWT            (N.D.       W.   Va.

June 27, 2016).             We dispense with oral argument because the

facts   and    legal    contentions            are   adequately        presented       in   the

materials      before       this   court       and    argument    would     not    aid      the

decisional process.



                                                                                   AFFIRMED




                                                3